IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-1599-14

                        TERRENCE BRENT MCNEIL, Appellant

                                              v.

                                 THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIRST COURT OF APPEALS
                           HARRIS COUNTY

              P ER CURIAM. K EASLER and H ERVEY, JJ., dissent.

                                          ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 68.4(j),

because it does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: February 25, 2015
Do Not Publish